Rothrock, J.
1. criminal intoxicating1 tent?IS* m The defendant held a permit from the board of supervisors, to sell intoxicating liquors for the purposes authorized by law. The evidence shows that the defendant, by himself and his clerk, sold intoxieating liquors which were used as a beverage. The question as to whether the defendant was imposed upon, and deceived by the purchasers, and made to believe that the liquors sold were for the purposes authorized by law, was fairly submitted and, we think, properly decided under the evidence.
It is urged that as the owning and keeping with intent to sell in violation of law is the gist of the offense, and as the defendant had a permit to sell, his owning and keeping was lawful, and that before he can be rightfully convicted the State must show the intent by some act or words other than a sale.
But as it appeared in evidence that the defendant did sell unlawfully, the intent with which he owned and kept the liquor will be presumed from his unlawful act.
Affirmed.